DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3 and 19-21 are pending in the instant application and are the subject of the Office Action below.

Examination Considerations
Applicant's Arguments, filed January 22, 2021 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Applicant’s Affidavit, filed January 22, 2021 has been entered and considered.

Claim Objections - Withdrawn
Claim 18 objected to because of the informalities is withdrawn.

The appropriate correction has been made removing recitation of the cancelled claim.

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Rawas-Qalaji et al. (US 2007/0202163 A1; cited in IDS) in view of Bodor (US 4,145,441; cited in IDS) is maintained.

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges the claims are nonobvious over the cited art of record. Applicant argues that the references fail to disclose each and every recited claim element, arguing that Rawas-Qalaji teaches a fast-disintegrating epinephrine tablet, but the pharmaceutical industry has not marketed it because of 3)3 as a side chain where the claimed R group is –CH2C(CH3)3 and thus would not have the inherent functional features. Applicant alleges that one would have been motivated to modify the primary reference in view of Bodor to arrive at the instantly claimed invention; arguing that Rawas-Qalaji teaches compounds for anaphylaxis by sublingual route and that Bodor teaches local rectal treatment of hemorrhoids. Applicant thus concludes there is no reasonable expectation of success based on the cited references. Applicant further allege that there is a long felt medical need that the instant claims have met. Applicant argues, and submits a declaration, by way of affidavit filed 01/22/2021, prompt injection of epinephrine is the recommended first-aid treatment of anaphylaxis and that at present sublingual or buccal administration of epinephrine is not available to treat patients.
Applicant’s argument is found unpersuasive due to not providing objective evidence of establishing a long-felt need. Applicant has alleged that even though Rawas-Qalaji teaches a fast-disintegrating tablet, that the industry has not marketed a sublingual or buccal tablet. However, Applicant has not presented objective evidence that this a need that has been persistent and recognized by those of ordinary skill in the art (see In re Gershon). Applicant asserting that a tablet is not marketed, or that Rawas-Qalaji demonstrated erratic absorption behavior, is not in itself evidence that one of ordinary skill is aware of there being a persistent problem and that there is evidence of prior unsuccessful attempts to resolve the persistent problem. Furthermore, Applicant has not established that Rawas-Qalaji did not solve the alleged problem, or that no one 
Furthermore, while Bodor does teach catecholamine having anti-hemorrhoidal activity, Bodor teaches generating stable prodrugs of those catecholamines. It is noted that Bodor teaches a species that has only one substitution with -C(CH3)3 as a side chain for referenced compound 7, however, Bodor teaches compounds of formula (I) where R1 and R2 are acyl that is alkanoyl having 1-22 carbon atoms. This teaching overlaps the claimed R being –CH2CH2CH3, amongst others. Therefore Bodor teaches a species that can be readily envisaged that overlaps with claimed species. Those overlapping species would inherently have the claimed function, unless evidence to the contrary. Applicant provides no evidence of unexpected results where the prior establishes that epinephrine can be formulated for sublingual or buccal administration as well as a prodrug formulated as claimed.
Applicant’s arguments are found unpersuasive and the instant claims remain prima facie obvious over the art of record.

Reiterated Rejection:
claim 1, is directed to a compound formulated as a pharmaceutical composition in a unit dosage form configured for sublingual or buccal administration of the depicted Formula wherein R is the elected –C(Cl)2CH3 in the alternative or –CH2C(CH3)3 in the alternative; wherein said compound has a Log P value in the range of about 0.5 to 6.0.
It is noted by Applicant’s own admission the claimed invention is directed to delivery of an epinephrine, or prodrug formulation of epinephrine, for rapid delivery through sublingual or buccal administration (see specification, p.1, [0001]). The claimed formula is a prodrug construct of epinephrine. Furthermore, the claimed limitation of Log P value is deemed inherent to the claimed structures, unless evidence to the contrary.
Rawas-Qalaji teaches formulations for fast-disintegrating epinephrine tablets which can be prepared for buccal or sublingual administration (abs). Rawas-Qalaji teaches the formulation to provide epinephrine plasma concentrations similar to those achieved by traditional injectable forms (p.3, [0025]). Rawas-Qalaji teaches as a preferred embodiment the use of epinephrine bitartrate or HCl salt, however, Rawas-Qalaji further teaches that any suitable form of epinephrine can be used for the disclosed buccal or sublingual formulation. Rawas-Qalaji does not explicitly teach the claimed species of epinephrine.
Bodor teaches prodrug epinephrine compounds, where Bodor teaches the compounds are stable and cleavable to the parent epinephrine compound (col.1, l.40-42). Bodor teaches compounds of Formula I, where R can be methyl and R1 and R2 can be an acyl member which is alkanoyl (col.1-2, bridging para).  Bodor explicitly teaches compound (7) 3-(trimethylaceloxy)--[(methylamino)methyl]benzyl alcohol (col.5, l.18) 2C(CH3)3. Bodor establishes the claimed species as a known epinephrine compound.
One of ordinary skill in the art would arrive at the instant claims having a reasonable expectation of success based on the combine teaching because Rawas-Qalaji establishes the use of sublingual and buccal formulations of epinephrine compounds generally where Bodor teaches epinephrine prodrugs and particularly a claimed species of epinephrine prodrug. A skilled artisan would glean from Rawas-Qalaji formulating sublingual or buccal epinephrine where it is further taught that any form of epinephrine can be used within the formulation, where Bodor establishes a known form of epinephrine. As mentioned above, the resultant function having a Log P value in the claimed range is inherent to the structure of the compounds, unless evidence to the contrary. Therefore it was prima facie obvious to arrive at the instant claim based on the combined teaching of Rawas-Qalaji and Bodor.

Applicant’s invention, according to claim 3, limits claim 1 and requires being formulated in a unit dosage form as a rapidly dissolving film.
It is noted that Applicant describes film as that active ingredient incorporated into a sheet, dried and then cut into individual doses (specification, p.3, [0005]).
Rawas-Qalaji teaches formulation in other matrix forms, such as a wafer-like formulation that is quick dissolving (p.6, [0068]) thus Rawas-Qalaji teaches that formulations can be a film that is rapidly dissolving; where a wafer is being broadly and reasonably considered a type of film. Thus the limitation is met and the instant claim remains prima facie obvious over the combined art.

Applicant’s invention, according to claims 19-21, is directed to a compound of the claimed Formula wherein R is CH(CH3)2 in the alternative formulated for sublingual or buccal administration, where claim 20 requires the species in the alternative and claim 21 requires being formulated in a unit dosage form as a rapidly dissolving film.
As mentioned above Rawas-Qalaji teaches epinephrine sublingual or buccal formulations, where Bodor teaches prodrug species of epinephrine. The claimed species and the taught species by Bodor differ in methyl substitutions on the R group. The courts precedence deems that interchange of alkyl and hydrogen are obvious variants in and of itself (Ex parte Bluestone) and not a patentable modification absent unexpected result (In re Wood), particularly where the compounds will have the same properties as the prior art compounds (In re Dillion). The claimed modification is provided to generate another prodrug form of epinephrine, thus having the same properties of the embodiment taught by Bodor. Furthermore, Rawas-Qalaji teaches a rapidly dissolving film for sublingual and buccal administration. Therefore the instant claims remain prima facie obvious over the combined art of Rawas-Qalaji and Bodor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629


/TORI STRONG/Examiner, Art Unit 1629